COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-13-00286-CV


Columbia North Hills Hospital              §    From the 17th District Court
Subsidiary, L.P. d/b/a North Hills
Hospital                                   §    of Tarrant County (017-263139-12)

v.                                         §    January 30, 2014

Larry G. Bowen                             §    Opinion by Justice Dauphinot


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant Columbia North Hills Hospital

Subsidiary, L.P. d/b/a North Hills Hospital shall pay all of the costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By ___/s/ Lee Ann Dauphinot____________
                                         Justice Lee Ann Dauphinot